Exhibit 10.1

June 26, 2012

 

Mr. Gregory E. Barton

Executive Vice President, Business and Legal Affairs,

General Counsel

TheStreet, Inc.

14 Wall Street, 15th Floor

New York, New York 10005

Dear Greg:

          This letter reflects the understanding and agreement between you and
TheStreet, Inc. (the “Company”) regarding certain matters described herein. The
parties hereby agree as follows:

          1. You shall resign from your employment with the Company, and from
any positions you hold with the Company, its subsidiaries and any benefits plans
maintained by the Company or its subsidiaries, effective July 13, 2012 (the
“Resignation Date”).

          2. Simultaneously with the execution of this Agreement, the parties
shall execute the release (the “Release”) attached hereto as Exhibit A, which
the parties agree shall satisfy the requirement contained in any written
agreement between the parties (each an “Agreement” and collectively, the
“Agreements”) for the delivery of a release by a party.

          3. Your resignation pursuant to this letter shall be deemed to
constitute a termination of your employment by the Company without Cause (as
such term is defined in any such Agreement) and such termination shall be deemed
to be not “related to [a] Change of Control” (within the meaning of any such
Agreement). For avoidance of doubt, provided you have not revoked your signature
on the Release by July 3, 2012, then:

 

 

 

 

(a)

pursuant to the Severance Agreement (as defined below), the Company on July 13,
2012 shall pay you the lump sum of $225,000 (less applicable withholdings);

 

 

 

 

(b)

pursuant to the July 2009 RSU Agreement (as defined below), the Company on July
13, 2012 shall vest 140,000 restricted stock units (“RSUs”) that presently are
unvested;

 

 

 

 

(c)

pursuant to the March 2011 RSU Agreement (as defined below) and Severance
Agreement, the Company on July 13, 2012 shall vest 6,252 RSUs that presently are
unvested (the parties acknowledge and agree that an additional 521 RSUs shall
vest under the March 2011 RSU Agreement on July 1, 2012); and

 

 

 

 

(d)

pursuant to the Stock Option Agreement (as defined below) and Severance
Agreement, the Company on July 13, 2012 shall vest 11,256 stock options that
presently are unvested (the parties acknowledge and agree that an additional 938
stock options shall vest under the Stock Option Agreement on July 1, 2012; that
you have not exercised any stock options pursuant to the Stock Option Agreement;
and that, if you do not exercise any stock options pursuant to the Stock Option
Agreement before July 13, 2012, a total of 25,320 stock options will be vested
pursuant to the Stock Option Agreement on July 13, 2012).


--------------------------------------------------------------------------------



          4. Subject to the timely execution by you (without revocation), on or
after the Resignation Date and prior to July 22, 2012, of the release in the
form attached hereto as Exhibit B (the “Second Release”), the Company shall pay
you a bonus with respect to the first half of 2012, which bonus shall be the
product of (a) your target bonus of 75% of your base salary during the first
half of 2012, multiplied by (b) a payment percentage that is calculated in
accordance with the formula adopted by the Compensation Committee of the
Company’s Board of Directors on March 30, 2012 (less applicable withholdings).
The bonus shall be paid on July 31, 2012 or such later date as bonuses are paid
to similarly situated active employees. For avoidance of doubt, the Company
waives any requirement that your employment continue through July 31, 2012 (or
such later payment date) in order to receive the bonus payment. Promptly after
receipt of the Second Release signed by you, the Company shall sign the Second
Release and deliver a fully executed copy of the Second Release to you.

          5. On July 2, 2012, the Company shall file a Form 8-K in the form
attached hereto as Exhibit C.

          6. This letter does not amend the provisions of any of the Agreements,
which include without limitation: (i) the Agreement for Grant of Restricted
Stock Units Under 2007 Performance Incentive Plan dated as of July 14, 2009 (the
“July 2009 RSU Agreement”); (ii) the Agreement for Grant of Restricted Stock
Units Under 2007 Performance Incentive Plan dated as of March 28, 2011 (the
“March 2011 RSU Agreement”); (iii) the Agreement for Grant of Stock Options
Under 2007 Performance Incentive Plan dated as of March 28, 2011 (the “Stock
Option Agreement”); (iv) the Agreement for Grant of Cash Performance Award under
2007 Performance Incentive Plan dated September 16, 2009; (v) the Agreement for
Grant of Cash Performance Award under 2007 Performance Incentive Plan dated
February 11, 2011; (vi) the Severance Agreement dated as of July 14, 2009, as
amended by amendments dated as of March 28, 2011 and December 21, 2011 (the
“Severance Agreement”); and (vii) the Indemnification Agreement dated as of
August 26, 2009. Without limiting the foregoing, the Company acknowledges it has
certain obligations to you under Section 1(a)(i)(B) and Section 1(a)(ii)(Y) of
the Severance Agreement; and you acknowledge that you have certain obligations
to the Company as set forth in restrictive covenants in the certain of the
Agreements. On the Resignation Date, you shall receive payment for any accrued
and unused vacation. You shall be entitled to receive reimbursement for any
business expenses incurred by you prior to the Resignation Date, in accordance
with the Company’s policies; to the extent you receive an invoice for any such
expenses after the Resignation Date, you shall submit a claim for reimbursement
related thereto to the Company promptly after receipt.

          7. Notwithstanding any provision of any of the Agreements to the
contrary, if you are a “specified employee” as determined by the Board or the
Compensation Committee in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended or any regulations or Treasury guidance promulgated
thereunder (“Section 409A”), you shall not be entitled to any payments of
amounts which constitute deferred compensation within the meaning of Section
409A upon a termination of your employment until the earlier of (a) the date
which is six (6) months after the termination of you employment for any reason
other than death (except that during such six (6) month period you may receive
total payments from the Company that do not exceed the amount specified in
Treas. Reg. Section 1.409A-1(b)(9) or that constitute a short-term deferral
within the meaning of Section 409A), or (b) the date of your death. If any
provision of any of the Agreements or of any award of compensation, including
equity compensation or benefits, would cause you to incur any additional tax or
interest under Section 409A, the parties agree to negotiate in good faith to
reform such provision in such manner as to maintain, to the maximum extent
practicable, the original intent and economic terms of the applicable provision
without violating the provisions of Section 409A. Notwithstanding any provision
of any of the Agreements to the contrary, to the extent any compensation or
award which constitutes deferred compensation within the meaning of Section 409A
shall vest upon the occurrence of a Change of Control (as defined in the
applicable Agreement) and such Change of Control does not constitute a “change
in the

--------------------------------------------------------------------------------



ownership or effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A, then
notwithstanding such vesting, payment will be made to you on the earliest of (a)
your “separation from service” with the Company (determined in accordance with
Section 409A) (or, if you are a specified employee within the meaning of Section
409A, such later date as provided in the first sentence of this paragraph), (b)
the date payment otherwise would have been made, or (c) your death.

          On behalf of the Company, I would like to express our appreciation for
the many contributions you have made during your tenure at the Company, and we
wish you the best with your future endeavors.

 

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

THESTREET, INC.

 

 

 

 

 

 

By:

/s/ Elisabeth DeMarse

 

 

 

--------------------------------------------------------------------------------

 

 

 

Elisabeth DeMarse

 

 

 

Chief Executive Officer


 

 

AGREED

 

 

 

/s/ Gregory Barton

 

--------------------------------------------------------------------------------

 

Gregory Barton

 


--------------------------------------------------------------------------------



Exhibit A

Release

This Release (this “Release”) is entered into by Gregory E. Barton (“Barton”)
and TheStreet, Inc., a Delaware corporation (the “Company”) on June 26, 2012 and
shall become effective on the date set forth herein.

In consideration of the promises set forth in (i) the Agreement for Grant of
Restricted Stock Units Under 2007 Performance Incentive Plan between the Company
and Barton dated as of July 14, 2009 (the “2009 RSU Agreement”); (ii) the
Agreement for Grant of Restricted Stock Units Under 2007 Performance Incentive
Plan between the Company and Barton dated as of March 28, 2011 (the “2011 RSU
Agreement”); (iii) the Agreement for Grant of Stock Options Under 2007
Performance Incentive Plan between the Company and Barton dated as of March 28,
2011 (the “2011 Option Agreement”); (iv) the Agreement for Grant of Cash
Performance Award under 2007 Performance Incentive Plan between the Company and
Barton dated September 16, 2009; (v) the Agreement for Grant of Cash Performance
Award under 2007 Performance Incentive Plan between the Company and Barton dated
February 11, 2011; (vi) the Severance Agreement between the Company and Barton
dated as of July 14, 2009, as amended by amendments dated as of March 28, 2011
and December 21, 2011 (the “Severance Agreement”); (vii) the Indemnification
Agreement between the Company and Barton dated as of August 26, 2009 and (viii)
the letter from the Company to Barton dated as of June 26, 2012 (the “Letter
Agreement”) (collectively, the “Agreements”), Barton and the Company agree as
follows:

          1. General Releases and Waivers of Claims.

                    (a) Barton’s Release of Company. In consideration of the
payments and benefits provided to Barton under the Agreements and after
consultation with counsel, Barton on behalf of himself and each of his
respective heirs, executors, administrators, representatives, agents, successors
and assigns (collectively, the “Barton Parties”) hereby irrevocably and
unconditionally release and forever discharge the Company and its subsidiaries
and affiliates and each of their respective officers, employees, directors,
shareholders and agents (“Company Parties”) from any and all claims, actions,
causes of action, rights, judgments, fees and costs (including attorneys’ fees),
obligations, damages, demands, accountings or liabilities of whatever kind or
character (collectively, “Claims”), including, without limitation, any Claims
based upon contract, tort, or under any federal, state, local or foreign law,
that the Barton Parties may have, or in the future may possess, arising out of
any aspect of Barton’s employment relationship with and service as an employee,
officer, director or agent of the Company, or the termination of such
relationship or service, that occurred, existed or arose on or prior to the date
hereof; provided, however, that Barton does not release, discharge or waive (i)
any rights to payments and benefits provided under the Severance Agreement and
Letter Agreement, (ii) any right Barton may have to enforce this Release or any
of the Agreements, (iii) Barton’s eligibility for indemnification in accordance
with the Company’s certificate of incorporation, bylaws or other corporate
governance document, any applicable insurance policy or any contract or
provision to which Barton is a party or as to which Barton otherwise is entitled
to indemnification benefits, with respect to any liability he incurred or might
incur as an employee, officer or director of the Company, or (iv) any claims for
accrued, vested benefits under any employee benefit or pension plan of the
Company Parties subject to the terms and conditions of such plan and applicable
law including, without limitation, any such claims under COBRA or the Employee
Retirement Income Security Act of 1974.

                    (b) Executive’s Specific Release of ADEA Claims. In further
consideration of the payments and benefits provided to Barton under the
Agreements, Barton on behalf of himself and the other Barton Parties hereby
unconditionally release and forever discharge the Company Parties from any and
all Claims that the Barton Parties may have as of the date Barton signs this
Release arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, Barton hereby acknowledges and confirms the
following: (i) Barton was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to him the terms of this Release,
including, without limitation, the terms relating to his release of claims
arising under ADEA, and Barton has in fact consulted with an attorney;
(ii) Barton was given a period of not fewer than twenty-one (21) days to
consider the terms of this Release and to consult with an attorney of his

--------------------------------------------------------------------------------



choosing with respect thereto; and (iii) Barton knowingly and voluntarily
accepts the terms of this Release. Barton also understands that he has seven (7)
days following the date on which he signs this Release within which to revoke
the release contained in this paragraph, by providing the Company a written
notice of his revocation of the release and waiver contained in this paragraph.
Should Barton not revoke this Release, it shall become effective on the eighth
(8th) day following his execution of this Release.

                    (c) Company’s Release of Executive. The Company for itself
and on behalf of the Company Parties hereby irrevocably and unconditionally
release and forever discharge the Barton Parties from any and all Claims,
including, without limitation, any Claims based upon contract, tort, or under
any federal, state, local or foreign law, that the Company Parties may have, or
in the future may possess, arising out of any aspect of Barton’s employment
relationship with and service as an employee, officer, director or agent of the
Company, or the termination of such relationship or service, that occurred,
existed or arose on or prior to the date hereof, excepting any Claim which would
constitute or result from conduct by Barton that constituted the basis for
termination for Cause under the Agreements or could be a crime of any kind.
Anything to the contrary notwithstanding in this Release, nothing herein shall
release Barton or any other Executive Party from any Claims based on any right
the Company may have to enforce this Release or any of the Agreements.

                    (d) No Assignment. The parties represent and warrant that
they have not assigned any of the Claims being released under this Release.

          2. Proceedings. Neither Barton nor the Company have filed, any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to Barton’s employment or
the termination thereof (each, individually, a “Proceeding”).

          3. Remedies.

                    (a) In the event Barton initiates or voluntarily
participates in any Proceeding involving any of the matters waived or released
in this Release, or if he fails to abide by any of the terms of this Release, or
if he revokes the ADEA release contained in Paragraph 1(b) of this Release
within the seven-day period provided under Paragraph 1(b), the Company may, in
addition to any other remedies it may have, reclaim any amounts paid to him, and
terminate any benefits or payments that are due, pursuant to the termination
provisions of the Agreements, without waiving the release granted herein. In
addition, in the event that Barton has failed to comply with Sections 6 and/or 7
of the 2009 RSU Agreement, Sections 6 and/or 7 of the 2011 RSU Agreement or
Sections 10 and/or 11 of the 2011 Option Agreement (other than as a result of an
unintentional and immaterial disclosure of confidential information), the
Company may, in addition to any other remedies it may have, to the extent
permitted in the Agreements reclaim any amounts paid to him pursuant to the
Agreements, without waiving the release granted herein. Barton acknowledges and
agrees that the remedy at law available to the Company for breach of any of his
post-termination obligations under the Agreements or his obligations herein
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms. Accordingly, Barton
acknowledges, consents and agrees that, in addition to any other rights or
remedies that the Company may have at law or in equity, the Company shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining Barton from
breaching his post-termination obligations under the Agreements or his
obligations hereunder. Such injunctive relief in any court shall be available to
the Company, in lieu of, or prior to or pending determination in, any
arbitration proceeding.

                    (b) Barton understands that by entering into this Release he
will be limiting the availability of certain remedies that he may have against
the Company and limiting also his ability to pursue certain claims against the
Company.

                    (c) The Company acknowledges and agrees that the remedy at
law available to Barton for breach of any of its post-termination obligations
under the Agreements or its obligations hereunder would be inadequate and that
damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Company acknowledges, consents and
agrees that, in addition to any other rights or remedies that Barton may have at
law or in equity, Barton shall be entitled to seek a temporary restraining order
or a preliminary

34

--------------------------------------------------------------------------------



or permanent injunction, or both, without bond or other security, restraining
the Company from breaching its post-termination obligations under the Agreements
or its obligations hereunder. Such injunctive relief in any court shall be
available to Barton, in lieu of, or prior to or pending determination in, any
arbitration proceeding.

                    (d) The Company understands that by entering into this
Release it will be limiting the availability of certain remedies that it may
have against Barton and limiting also its ability to pursue certain claims
against Barton.

          4. Severability Clause. In the event any provision or part of this
Release is found to be invalid or unenforceable, only that particular provision
or part so found, and not the entire Release, will be inoperative.

          5. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or Barton.

          6. Governing Law. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the New York applicable to contracts executed in
and to be performed in that State.

          7. Notices. All notices or communications hereunder shall be made in
accordance with Section 3 of the Severance Agreement.

          BARTON ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

          IN WITNESS WHEREOF, the parties have executed this Release as of June
26, 2012.

 

 

/s/ Gregory Barton

--------------------------------------------------------------------------------

Gregory E. Barton

 

 

THESTREET, INC.

 

 

By:

/s/ Elisabeth DeMarse

 

--------------------------------------------------------------------------------

Name:

Elisabeth DeMarse

 

--------------------------------------------------------------------------------

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------

35

--------------------------------------------------------------------------------



Exhibit B

Second Release

This Second Release (this “Release”) is entered into by Gregory E. Barton
(“Barton”) and TheStreet, Inc., a Delaware corporation (the “Company”) on July
__, 2012 and shall become effective on the date set forth herein. Defined terms
utilized herein and not otherwise defined shall have their respective meanings
as forth in the Release entered into on June 26, 2012 by Barton and the Company.

In consideration of the promises set forth in Paragraph 4 of the Letter
Agreement, Barton and the Company agree as follows:

1. General Releases and Waivers of Claims.

                    (a) Barton’s Release of Company. In consideration of the
payments and benefits provided to Barton under Paragraph 4 of the Letter
Agreement and after consultation with counsel, Barton on behalf of himself and
each of his respective heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Barton Parties”) hereby
irrevocably and unconditionally release and forever discharge the Company and
its subsidiaries and affiliates and each of their respective officers,
employees, directors, shareholders and agents (“Company Parties”) from any and
all claims, actions, causes of action, rights, judgments, fees and costs
(including attorneys’ fees), obligations, damages, demands, accountings or
liabilities of whatever kind or character (collectively, “Claims”), including,
without limitation, any Claims based upon contract, tort, or under any federal,
state, local or foreign law, that the Barton Parties may have, or in the future
may possess, arising out of any aspect of Barton’s employment relationship with
and service as an employee, officer, director or agent of the Company, or the
termination of such relationship or service, that occurred, existed or arose on
or prior to the date hereof; provided, however, that Barton does not release,
discharge or waive (i) any rights to payments and benefits provided under the
Severance Agreement and Letter Agreement, (ii) any right Barton may have to
enforce this Release or any of the Agreements, (iii) Barton’s eligibility for
indemnification in accordance with the Company’s certificate of incorporation,
bylaws or other corporate governance document, any applicable insurance policy
or any contract or provision to which Barton is a party or as to which Barton
otherwise is entitled to indemnification benefits, with respect to any liability
he incurred or might incur as an employee, officer or director of the Company,
or (iv) any claims for accrued, vested benefits under any employee benefit or
pension plan of the Company Parties subject to the terms and conditions of such
plan and applicable law including, without limitation, any such claims under
COBRA or the Employee Retirement Income Security Act of 1974.

                    (b) Executive’s Specific Release of ADEA Claims. In further
consideration of the payments and benefits provided to Barton under Paragraph 4
of the Letter Agreement, Barton on behalf of himself and the other Barton
Parties hereby unconditionally release and forever discharge the Company Parties
from any and all Claims that the Barton Parties may have as of the date Barton
signs this Release arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Release, Barton hereby acknowledges and
confirms the following: (i) Barton was advised by the Company in connection with
his termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to him the terms of this Release,
including, without limitation, the terms relating to his release of claims
arising under ADEA, and Barton has in fact consulted with an attorney;
(ii) Barton was given a period of not fewer than twenty-one (21) days to
consider the terms of this Release and to consult with an attorney of his
choosing with respect thereto; and (iii) Barton knowingly and voluntarily
accepts the terms of this Release. Barton also understands that he has seven (7)
days following the date on which he signs this Release within which to revoke
the release contained in this paragraph, by providing the Company a written
notice of his revocation of the release and waiver contained in this paragraph.
Should Barton not revoke this Release, it shall become effective on the eighth
(8th) day following his execution of this Release.

                    (c) Company’s Release of Executive. The Company for itself
and on behalf of the Company Parties hereby irrevocably and unconditionally
release and forever discharge the Barton Parties from any and all Claims,
including, without limitation, any Claims based upon contract, tort, or under
any federal, state, local or

36

--------------------------------------------------------------------------------



foreign law, that the Company Parties may have, or in the future may possess,
arising out of any aspect of Barton’s employment relationship with and service
as an employee, officer, director or agent of the Company, or the termination of
such relationship or service, that occurred, existed or arose on or prior to the
date hereof, excepting any Claim which would constitute or result from conduct
by Barton that constituted the basis for termination for Cause under the
Agreements or could be a crime of any kind. Anything to the contrary
notwithstanding in this Release, nothing herein shall release Barton or any
other Executive Party from any Claims based on any right the Company may have to
enforce this Release or any of the Agreements.

                    (d) No Assignment. The parties represent and warrant that
they have not assigned any of the Claims being released under this Release.

          2. Proceedings. Neither Barton nor the Company have filed, any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to Barton’s employment or
the termination thereof (each, individually, a “Proceeding”).

          3. Remedies.

                    (a) In the event Barton initiates or voluntarily
participates in any Proceeding involving any of the matters waived or released
in this Release, or if he fails to abide by any of the terms of this Release, or
if he revokes the ADEA release contained in Paragraph 1(b) of this Release
within the seven-day period provided under Paragraph 1(b), the Company may, in
addition to any other remedies it may have, reclaim any amounts paid to him, and
terminate any benefits or payments that are due, pursuant to the termination
provisions of the Agreements, without waiving the release granted herein. In
addition, in the event that Barton has failed to comply with Sections 6 and/or 7
of the 2009 RSU Agreement, Sections 6 and/or 7 of the 2011 RSU Agreement or
Sections 10 and/or 11 of the 2011 Option Agreement (other than as a result of an
unintentional and immaterial disclosure of confidential information), the
Company may, in addition to any other remedies it may have, to the extent
permitted in the Agreements reclaim any amounts paid to him pursuant to the
Agreements, without waiving the release granted herein. Barton acknowledges and
agrees that the remedy at law available to the Company for breach of any of his
post-termination obligations under the Agreements or his obligations herein
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms. Accordingly, Barton
acknowledges, consents and agrees that, in addition to any other rights or
remedies that the Company may have at law or in equity, the Company shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining Barton from
breaching his post-termination obligations under the Agreements or his
obligations hereunder. Such injunctive relief in any court shall be available to
the Company, in lieu of, or prior to or pending determination in, any
arbitration proceeding.

                    (b) Barton understands that by entering into this Release he
will be limiting the availability of certain remedies that he may have against
the Company and limiting also his ability to pursue certain claims against the
Company.

                    (c) The Company acknowledges and agrees that the remedy at
law available to Barton for breach of any of its post-termination obligations
under the Agreements or its obligations hereunder would be inadequate and that
damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Company acknowledges, consents and
agrees that, in addition to any other rights or remedies that Barton may have at
law or in equity, Barton shall be entitled to seek a temporary restraining order
or a preliminary or permanent injunction, or both, without bond or other
security, restraining the Company from breaching its post-termination
obligations under the Agreements or its obligations hereunder. Such injunctive
relief in any court shall be available to Barton, in lieu of, or prior to or
pending determination in, any arbitration proceeding.

                    (d) The Company understands that by entering into this
Release it will be limiting the availability of certain remedies that it may
have against Barton and limiting also its ability to pursue certain claims
against Barton.

4. Severability Clause. In the event any provision or part of this Release is
found to be invalid or

37

--------------------------------------------------------------------------------



unenforceable, only that particular provision or part so found, and not the
entire Release, will be inoperative.

          5. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or Barton.

          6. Governing Law. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the New York applicable to contracts executed in
and to be performed in that State.

          7. Notices. All notices or communications hereunder shall be made in
accordance with Section 3 of the Severance Agreement.

          BARTON ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

          IN WITNESS WHEREOF, the parties have executed this Release as of July
__, 2012.

 

 

--------------------------------------------------------------------------------

Gregory E. Barton

 

 

THESTREET, INC.

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

38

--------------------------------------------------------------------------------



Exhibit C

Form of 8-K

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
Washington, D.C. 20549

FORM 8-K

CURRENT REPORT

Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934

Date of Report (Date of earliest event reported): June 26, 2012

 

THESTREET, INC.

--------------------------------------------------------------------------------

(Exact name of registrant as specified in its charter)

 

DELAWARE

--------------------------------------------------------------------------------

(State or other jurisdiction of incorporation)


 

 

0-25779

06-1515824

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Commission File Number)

(IRS Employer Identification No.)


 

14 WALL STREET, 15TH FLOOR

NEW YORK, NEW YORK 10005

--------------------------------------------------------------------------------

(Address of principal executive offices, including zip code)

 

Registrant’s telephone number, including area code: (212) 321-5000

 

NA

--------------------------------------------------------------------------------

(Former name or former address, if changed since last report)

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2 below):

 

 

o

Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)

o

Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)

o

Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act
(17 CFR 240.14d-2(b))

o

Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act
(17 CFR 240.13e-4(c))

39

--------------------------------------------------------------------------------



Item 5.02 Departure of Directors or Certain Officers; Election of Directors;
Appointment of Certain Officers; Compensatory Arrangements of Certain Officers.

On June 26, 2012, the Company and Gregory Barton, the Company’s Executive Vice
President of Business and Legal Affairs, General Counsel and Secretary, entered
into an agreement pursuant to which Mr. Barton will step down from his positions
with the Company effective July 13, 2012.

SIGNATURE

 Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

 

 

 

 

 

 

THESTREET, INC. (Registrant)

 

 

 

 

 

Date: July 2, 2012

By:

/s/ Gregory Barton

 

 

 

--------------------------------------------------------------------------------

 

 

 

Gregory Barton

 

 

 

Executive Vice President, Business and Legal Affairs, General Counsel and
Secretary

 

40

--------------------------------------------------------------------------------